DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 08/11/2021. Claims 1-20 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display apparatus and a method of detecting a touch location, for reducing an error of the touch location that is determined when a touch event occurs in an area in which an optical device is arranged. Independent claims 1 and 16 identify the uniquely distinct limitations, “generate corrected touch values by correcting the second touch values; and determine a touch location based on the first touch values and the corrected touch values.” 
	The closest prior art, Fan (CN 109725776 A; see the attached English Translation for following citations,) discloses a related display apparatus and an associate method thereof (see at least Figs. 9-10; page 8:40 to page 9:11, disclosing a related display apparatus, such as a mobile phone, a wearable computer device, and more and an associate method,) the display apparatus comprising: a substrate having a first display area and a second display area (see at least Figs. 2-3, 7 and 9 and the corresponding description, disclosing a substrate having a display area comprising a first display area corresponding to the elements [211-216, 221-224, 23] and a second display area being the remainder of the display area and corresponding to the squared-shape or rectangular-shape of the elements [21];) and a touch driving circuit (see at least page 4:14-50, disclosing a touch driving circuit comprising a touch position calculation unit performing various functions) configured to: receive first sensing signals of first touch sensors on the first display area (see at least Fig. 2; page 4:19-26, disclosing, if the touch object touches the area 24 on the first display area, receive first sensing signals of the squared-shape or rectangular-shape first touch sensors [21] on the first display area;) receive second sensing signals of second touch sensors on the second display area (see at least Figs. 2 and 7; page 4:27-50, disclosing, if the touch object touches the area 25 on the second display area, receive second sensing signals of second touch sensors [211-216] on the second display area;) generate first touch values based on the first sensing signals (see at least Fig. 2; page 4:19-26, disclosing, if the touch object touches the area 24 on the first display area, receive first sensing signals of the squared-shape or rectangular-shape first touch sensors [21] on the first display area and generate first touch values based on the first sensing signals, in order to calculate and determine the touch position of the touch object;) generate second touch values based on the second sensing signals (see at least Figs. 2 and 7; page 4:27-50, disclosing, if the touch object touches the area 25 on the second display area, receive second sensing signals of second touch sensors [211-216] on the second display area, in order to calculate and determine the touch position of the touch object;) determine a touch location based on the second touch values (see at least page 4:27-50.) The Fan reference, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al. (US 2013/0057493 A1) discloses a relate display apparatus and a method, for improving the touch performance thereof, comprising determining a touch location based on the touch values of the touch sensor having peak data and the touch values of the touch sensors surrounding the touch sensor having the peak data (see at least Figs. 3-8.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626